251 F.2d 388
BURNHAM CHEMICAL COMPANY and George B. Burnham, President, Appellants,v.Arthur E. SUMMERFIELD, Postmaster General of the United States, Appellee.
No. 14120.
United States Court of Appeals District of Columbia Circuit.
Argued January 7, 1958.
Decided January 16, 1958.

Mr. Byron N. Scott, Washington, D. C., for appellant.
Mr. E. Tillman Stirling, Asst. U. S. Atty., with whom Messrs. Oliver Gasch, U. S. Atty., and Lewis Carroll, Asst. U. S. Atty., were on the brief, for appellee.
Before EDGERTON, Chief Judge, and FAHY and DANAHER, Circuit Judges.
PER CURIAM.


1
In the District Court plaintiffs, appellants in this court, filed their complaint April 29, 1955, seeking a judgment declaring null and void Fraud Order No. 3006 issued by the Postmaster General pursuant to Rev. Stat. §§ 3929, 4041 (1875), as amended, 39 U.S.C.A. §§ 259, 732, and enjoining its enforcement on the ground of its alleged invalidity at the time it was issued June 20, 1925. The motion of plaintiffs for summary judgment was denied and that of the defendant Postmaster General was granted on the ground of plaintiffs' laches. We affirm. This does not preclude appellants from initiating before the Postmaster General proceedings for such relief, if any, as they may be entitled to receive by reason of the current situation.1


2
Affirmed.



Notes:


1
 See Donaldson v. Read Magazine, 333 U.S. 178, 184, 68 S.Ct. 591, 92 L.Ed. 628